t c memo united_states tax_court artem sergienko and stephanie corona petitioners v commissioner of internal revenue respondent docket no filed date artem sergienko and stephanie corona pro sese trent d usitalo and bryant w h smith for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in peti- tioners’ federal_income_tax tax for their taxable_year the issues for decision for petitioners’ taxable_year are are petitioners entitled to a dependency_exemption deduction under sec_151 for the daughter of petitioner stephanie corona we hold that they are not are petitioners entitled to the additional_child_tax_credit under sec_24 with respect to the daughter of petitioner stephanie corona we hold that they are not are petitioners entitled to the earned_income_tax_credit under sec_32 with respect to the daughter of petitioner stephanie corona we hold that they are not findings_of_fact some of the facts have been stipulated and are so found petitioners resided in california at the time they filed the petition at a time not established by the record petitioner stephanie corona ms corona married jesus a garcia mr garcia ms corona and mr garcia were separated in date and divorced on date during their marriage ms corona and mr garcia had a daughter aig all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure on date the superior court of california county of san joaquin san joaquin county superior court entered a judgment of dissolution dissolu- tion judgment dissolving the marriage between ms corona and mr garcia the dissolution judgment provided as follows with respect to custody of and visitation with aig joint legal custody to petitioner ms corona and respondent mr garcia shared physical custody awarded to petitioner and respondent parent- ing time is by agreement in date ms corona married petitioner artem sergienko on date mr garcia filed in the san joaquin county superior court a notice of motion for modification of visitation mr garcia’s motion and a declaration mr garcia’s declaration in support of mr garcia’s motion in mr garcia’s motion mr garcia requested modification of the dissolution judg- ment with respect to visitation with aig mr garcia’s declaration stated in perti- nent part my name is jesus a garcia i am requesting a modification of my last court order submitted on as parties agree re- garding my daughter aig at that point in time of the order stephanie n corona mother and my self had been separated for some time before the agreement the agreement had been working out well between us we had fair communication and were able to come to an agreement regarding visitations however at this time i have some concerns and would like to address the issues however i do not believe stephanie and i can come to an agreement at this time i am finding it to be difficult to communicate with stephanie and come to an agreement on visitation hours pick up and drop off locations we have not been able to talk and do not agree many times i find my self in difficult situations while working to accom- modate last minute arrangements by stephanie i have other issues i would like to address such as holidays contact information primary doctor influencing aig and schools we have both moved on as we are both in a different relation- ship stephanie has recently informed me she has remarried and currently lives out of town i would like to come to an agreement before this situation gets out of hand i am concerned for our daugh- ter as she does not quite understand but is aware of issues we are having on date mr garcia filed in the san joaquin county superior court a supplemental declaration mr garcia’s supplemental declaration in support of mr garcia’s motion mr garcia’s supplemental declaration stated in pertinent part petitioner stephanie corona and i have one child together aig on date a judgment of dissolution of marriage was entered which provided that petitioner and i were to have joint legal and shared physical custody of our daughter with specific parenting time to be determined by agreement since that time petitioner and i have shared parenting time of our daughter on an essentially equal basis however this past fall i became involved in a serious relationship and petitioner began preventing me from see- ing aig this occurred until i filed a modification motion on date petitioner’s unilateral and unjustified decision to permit me from seeing our daughter for several weeks this fall further encouraged me to seek a modification of the current order such that we have a defined parenting schedule on date the san joaquin county superior court issued an order date order in which that court modified the dissolution judgment inter alia by establishing a fixed visitation schedule for mr garcia and ms corona with respect to aig pursuant to the date order visitation with aig was to occur in day blocks of time with the exchanges on sunday pincite pm with ms corona’s first block of visitation time commencing on date and mr garcia’s first block of visitation time commencing on date petitioners jointly filed form 1040a u s individual_income_tax_return for their taxable_year in that return petitioners reported total income of dollar_figure and claimed inter alia a dependency_exemption deduction for aig the additional_child_tax_credit with respect to aig and the earned_income_tax_credit with respect to aig respondent issued to petitioners a notice_of_deficiency notice for their taxable_year in that notice respondent disallowed petitioners’ claimed dependency_exemption deduction for aig additional_child_tax_credit with respect to aig and earned_income_tax_credit with respect to aig in the date order the san joaquin county superior court also established a holiday visitation schedule that was to supersede all other custody periods for certain specified holidays opinion petitioners bear the burden of establishing that the determinations in the notice are erroneous see rule a 290_us_111 dependency_exemption deduction it is petitioners’ position that they are entitled for their taxable_year to a dependency_exemption deduction under sec_151 for aig respondent disagrees sec_151 provides that the exemptions provided by this section shall be allowed as deductions to a taxpayer sec_151 provides an exemption for each dependent of the taxpayer as defined in sec_152 sec_152 defines the term dependent to mean a qualifying_child see sec_152 or a qualifying_relative see sec_152 sec_152 defines the term qualifying_child as follows sec_152 dependent defined c qualifying_child --for purposes of this section-- in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins and e who has not filed a joint_return other than only for a claim of refund with the individual’s spouse under sec_6013 for the taxable_year beginning in the calendar_year in which the taxable_year of the taxpayer begins as pertinent here an individual satisfies the relationship requirement in sec_152 if that individual is a child of the taxpayer sec_152 as pertinent here an individual satisfies the age requirement in sec_152 if that individual is under age as of the close of the calendar_year in which the taxpayer’s taxable_year begins sec_152 the parties do not dispute that aig satisfies the relationship requirement in sec_152 the age requirement in sec_152 the support requirement in sec_152 and the joint_return requirement in section as pertinent here sec_152 defines the term child for purposes of sec_152 to mean either a son daughter stepson or stepdaughter of the taxpayer sec_152 c e they disagree as to whether aig satisfies the principal_place_of_abode requirement in sec_152 petitioners argue that aig satisfies the principal_place_of_abode requirement in sec_152 that is because according to petitioners aig resided with them more than she resided with mr garcia during the period that began on date and that ended on date when the san joaquin county superior court issued the date order in support of petitioners’ argument that aig satisfies the principal_place_of_abode requirement in sec_152 petitioners rely on their respective testimonies mr garcia’s supplemental declaration and the date order as for the respective testimonies of petitioners we found those testimonies to be in certain material respects not credible and inconsistent we shall not rely on the respective testimonies of petitioners to establish petitioners’ argument that aig satisfies the principal_place_of_abode requirement in sec_152 see eg 87_tc_74 as for mr garcia’s supplemental declaration that supplemental declaration states that this past fall i became involved in a serious relationship and petitioner ms corona began preventing me from seeing aig however mr garcia’s supplemental declaration further states that ms corona prevented mr garcia from seeing aig only until i filed a modification motion mr garcia’s motion on date consequently mr garcia’s supplemental declaration does not establish that aig resided with petitioners more than she resided with mr garcia during the period that began on date and that ended on date and that therefore aig satisfies the principal_place_of_abode requirement in sec_152 as for the date order that order does not establish that aig resided with petitioners more than she resided with mr garcia during the period that be- gan on date and that ended on date therefore that order does not establish that aig satisfies the principal_place_of_abode requirement in sec_152 on the record before us we find that petitioners have failed to carry their burden of establishing that for their taxable_year aig satisfies the principal_place_of_abode requirement in sec_152 on that record we further find that petitioners have failed to carry their burden of establishing that for their taxable_year aig is their qualifying_child as defined in sec_152 and that therefore she is their dependent as defined in sec_152 based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year to a dependency_exemption deduction under sec_151 for aig additional_child_tax_credit it is petitioners’ position that they are entitled for their taxable_year to the additional_child_tax_credit under sec_24 with respect to aig respon- dent disagrees sec_24 provides a credit with respect to each qualifying_child of the taxpayer as pertinent here sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age the child_tax_credit provided by sec_24 may not exceed the taxpay- er’s regular_tax_liability where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable we have found that petitioners have failed to carry their burden of estab- lishing that for their taxable_year aig is their qualifying_child as defined in sec_152 on the record before us we find that petitioners have failed to carry their burden of establishing that for their taxable_year aig is their qualifying_child as defined in sec_24 based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year to the additional_child_tax_credit under sec_24 with respect to aig earned_income_tax_credit it is petitioners’ position that they are entitled for their taxable_year to the earned_income_tax_credit under sec_32 with respect to aig respondent disagrees sec_32 permits an eligible_individual an earned_income_credit against that individual’s tax_liability as pertinent here the term eligible indivi- dual is defined to mean any individual who has a qualifying_child for the taxable_year sec_32 as pertinent here sec_32 defines the term the amount of the credit is determined on the basis of percentages that vary depending on whether the taxpayer has one qualifying_child two or more qualify- ing children or no qualifying children see sec_32 the credit is also subject_to a limitation based on adjusted_gross_income see sec_32 qualifying_child to mean a qualifying_child of the taxpayer as defined in sec_152 we have found that petitioners have failed to carry their burden of estab- lishing that for their taxable_year aig is their qualifying_child as defined in sec_152 on the record before us we find that petitioners have failed to carry their burden of establishing that for their taxable_year aig is their qualifying_child as defined in sec_32 based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year to the earned_income_tax_credit under sec_32 with respect to aig we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot petitioners do not claim that either of them is an eligible_individual as defined in sec_32 for their taxable_year even if they had made that claim the record establishes that petitioners were both born in as a result petitioners do not satisfy the age requirements of sec_32 which each of them must satisfy among other requirements in order to qualify as an eligible_individual as defined in sec_32 to reflect the foregoing decision will be entered for respondent
